DETAILED ACTION
In response to the Preliminary Amendments filed on March 2, 2022, claims 23-34 are cancelled. Currently, claims 1-22, 35, and 36 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “the layer comprises from 0.1 gm to 0.5gm of nitrocellulose” of claim 12. It is noted that instant [0016] only provide sufficient support for the layer having a mass in a range of about 1 to 8 mg, preferably about 3 mg.

Claim Objections
Claims 5-9 and 11 are objected to because of the following informalities: 
Claim 5: the recitation of “wherein sensor” should be recited as --wherein the sensor-- to avoid any confusion since claim 4 already requires a sensor.
Claim 6: the recitation of “wherein trigger” should be recited as --wherein the trigger-- to avoid any confusion since claim 1 already requires an igniter.
Claim 11: the recitation of “wherein the wherein the” should be recited as --wherein the--.
Claims 6-9 are objected to for incorporating the above informality through their respective claim dependencies. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 20, the recitation of “the sensor” lack antecedent basis since this is the first recitation of the limitation in the claim. It is noted that claim 1 does not require a sensor but a sensor is required in claim 4. However, for the purpose of continuous examination, the recitation should be recited as --a sensor--. If applicant intends to refer to the sensor of claim 4, appropriate correction to the claim dependency is required.
Regarding claim 22, it is unclear whether the limitations of the four “wherein” clauses on lines 5-11 are required to be steps of the method claim or if the limitations are functions of the step of providing in the method. If applicant intends to require the limitations in lines 5-11 as positively recited steps of the method, these limitations are suggested to be recited as follow to clarify the confusion:
ingesting, by the patient, the swallowable capsule; 
passing the capsule through an initial portion of the patient's gastrointestinal (GI) tract while maintaining therapeutic agent preparation therein; 
igniting a combustible propellant within the capsule in response to an external condition within the GI tract; and 
injecting, by the ignited propellant, the therapeutic agent from the capsule into a wall of the GI tract.
For the purpose of continuous examination, the limitations are interpreted for both scopes but appropriate correction is required to clarify the confusion.
Claim 21 is rejected for incorporating the above confusion through its claim dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 13-22, 35, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imran (US Pub. No. 2011/0160699 A1).
Claim 1. Imran discloses a swallowable device (220) for delivering a solid dosage therapeutic agent preparation to a patient, the device comprising: 
a swallowable capsule having a capsule wall (221w); 
a solid dosage therapeutic agent preparation (100) held inside the capsule ([0122]); 
a propulsive driver (230) within the capsule configured to advance the solid dosage therapeutic agent preparation through the capsule wall and into a wall of the gastrointestinal (GI) tract, wherein the propulsive driver comprises a combustible propellant (263) and an igniter (260, 239) ([0130]-[0131]); and 
wherein the igniter is configured to ignite the combustible propellant in response to a condition external to the capsule ([0130], [0137]; i.e., in response to location within the GI tract).
Claim 2. Imran discloses the device of claim 1, wherein the igniter is configured to ignite the combustible propellant in response to a change in any one or more external conditions selected from a group consisting of pH, pressure, and proximity to a wall of the GI tract ([0135]; i.e., pH and pressure).
Claim 3. Imran discloses the device of claim 1, wherein the igniter is configured to ignite ([0130]; i.e., valve 250 open to allow for the generation of gas 263) the combustible propellant in response to an external condition selected from a group consisting of moisture, temperature, pressure and pH  ([0135]; i.e., pH and pressure).
Claim 4. Imran discloses the device of claim 1, further comprising a sensor (250) embedded in the capsule wall ([0137])) and coupled to the igniter, wherein the sensor senses the value of the external condition and causes the igniter to ignite the combustible propellant when a threshold value of the external condition is reached (i.e., pH of small intestine causing valve 250 degrade and allow liquid to combine with reactants, see [0130]).
Claim 13. Imran discloses the device of claim 1, wherein the solid dosage therapeutic agent preparation comprises an active agent compressed with at least one of an excipient or a binder into an elongate member having a tapered, sharpened, or honed tip ([0122], [0130]).
Claim 14. Imran discloses the device of claim 1, wherein the swallowable capsule wall comprises a cylindrical shell (Fig. 16a).
Claim 15. Imran discloses the device of claim 1, wherein at least a portion of the capsule wall is degradable in a patient's gastrointestinal tract ([0137]).
Claim 16. Imran discloses the device of claim 15, wherein at least a portion of the capsule wall is degradable in a patient's intestinal tract ([0137]).
Claim 17. Imran discloses the device of claim 16, wherein the at least a portion of the capsule wall degrades at a pH equal to or greater than about 6.5 ([0013]; i.e., pH indicating small intestine).
Claim 18. Imran discloses a swallowable device (Figs. 23a-23b) for delivering a solid dosage therapeutic agent preparation to a patient, the device comprising:
a swallowable capsule having a capsule wall (i.e., wall of capsule of Figs. 23a,b); 
a solid dosage therapeutic agent preparation (4100,4101) held inside the capsule ([0157]); 
a propulsive driver (430) within the capsule configured to advance the solid dosage therapeutic agent preparation through the capsule wall and into a wall of the gastrointestinal (GI) tract, wherein the propulsive driver comprises a combustible propellant (i.e., gas generated when liquid 439 mix with reactants 460,461) and an igniter (460,461, 439) (i.e., balloon 430 expand in a similar manner as balloon 230, see [0130]-[0131]); and 
wherein the igniter is configured to ignite the combustible propellant in response to a condition external to the capsule ([0130], [0137]; i.e., in response to location within the GI tract);
wherein the solid dosage therapeutic agent preparation comprises a first solid dosage therapeutic agent preparation and a second solid dosage therapeutic agent preparation ([0157]); 
the device further comprising: a second propulsive driver (486) configured to drive the second solid dosage therapeutic agent preparation in a direction different from the first solid dosage therapeutic agent preparation ([0154]-[0155]; i.e., member 486 cooperate with balloon to drive penetrating members in opposite directions, see Fig. 23a).
Claim 19. Imran discloses the device of claim 18, wherein the propulsive driver and second propulsive driver are configured to drive the first solid dosage therapeutic agent preparation and second solid dosage therapeutic agent preparation in at least two diametrically opposed directions (Figs. 23a, 23b).
Claim 20. Imran discloses the device of claim 1, wherein the sensor comprises a mechanical or fluidic sensor element (67) on an external region of the swallowable capsule that changes state in response to a change in the external condition ([0034]; [0162]).
Claim 21. Imran discloses the device of claim 20, wherein the igniter comprises mechanical or fluidic igniter element that responds to a change of state of the mechanical or fluidic sensor and mechanically generates energy to ignite the combustible propellant ([0034]; [0162]).

Claim 22. Imran discloses method for delivering of a therapeutic agent into a wall of a patient's intestinal tract, the method comprising: 
providing a swallowable capsule (220) having the therapeutic agent preparation held therein; 
wherein the patient ingests the swallowable capsule; 
wherein the capsule passes through an initial portion of the patient's gastrointestinal (GI) tract while maintaining therapeutic agent preparation therein ([0137]; i.e., penetrating members 240 is positioned within capsule 220 until reaching the treatment site such as small intestine); 
wherein a combustible propellant within the capsule is ignited in response to an external condition within the GI tract ([0130]-[0131]; i.e., generation of gas 263); and 
wherein the ignited propellant injects the therapeutic agent from the capsule into a wall of the GI tract ([0137]).

Claim 35. Imran discloses a swallowable device for delivering a therapeutic agent preparation into an antral wall of a patient's stomach, the device comprising: 
a capsule (220) sized to pass through the patient's gastrointestinal tract, the capsule having a wall (221w) including opposed side portions and opposed end portions (Fig. 16a), the capsule having an elongated shape configured to longitudinally orient within the stomach at the antral wall ([0137]; i.e., so as to allow deployment of members 240 into the intestinal wall, see [0130]); 
a therapeutic preparation in the capsule, the preparation comprising a therapeutic agent and shaped as a tissue-penetrating member ([0130], [0122]); 
a sensor (250) disposed in a side wall portion of the capsule wall, the sensor configured to sense a condition external to the capsule and produce an output ([0130]; i.e., release liquid 239 to mix with reactant 260); and 
an ejector (230) operatively coupled to the tissue-penetrating member and responsive to the output from the sensor, the ejector configured to trigger combustion of a propellant (263) to eject the tissue-penetrating member through the capsule into the antral wall ([0130]).
Claim 36. Imran discloses the swallowable device of claim 35, wherein the capsule is configured to longitudinally orient within the stomach during a peristaltic contraction of the stomach such that a side portion of the capsule wall is adjacent a wall of the antrum (i.e., to deliver the medication via penetration members positioned along the longitudinal length of the capsule), and wherein the sensor is configured to generate an electrical output in response to sensing an external condition corresponding to a peristaltic contraction of the stomach (i.e., electro-mechanical sensor), the device further comprising: a logic circuit (29c) configured to analyze the electrical output from the sensor and generate a trigger signal when a change in the external condition is detected ([0132]; [0163]).

Claims 1-3 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zou (US Pub. No. 2016/0235663 A1).
Claim 1. Zou discloses a swallowable device for delivering a solid dosage therapeutic agent preparation to a patient, the device comprising: 
a swallowable capsule having a capsule wall (102); 
a solid dosage therapeutic agent preparation (i.e., substance in reservoir 112) held inside the capsule ([0040]; i.e., solid, granular, or powdered substance); 
a propulsive driver (118,116) within the capsule configured to advance the solid dosage therapeutic agent preparation through the capsule wall and into a wall of the gastrointestinal (GI) tract, wherein the propulsive driver comprises a combustible propellant (i.e., aqueous solution of generating unit 118) and an igniter (116) ([0016]-[0017]); and 
wherein the igniter is configured to ignite the combustible propellant in response to a condition external to the capsule ([0037]; i.e., sensed condition in the body).
Claim 2. Zou discloses the device of claim 1, wherein the igniter is configured to ignite the combustible propellant in response to a change in any one or more external conditions selected from a group consisting of pH, pressure, and proximity to a wall of the GI tract ([0037]; i.e., pH).
Claim 3. Zou discloses the device of claim 1, wherein the igniter is configured to ignite ([0017]; i.e., ignite via voltage applied across the electrodes) the combustible propellant in response to an external condition selected from a group consisting of moisture, temperature, pressure and pH ([0037]; i.e., pH).
Claim 14. Zou discloses the device of claim 1, wherein the swallowable capsule wall comprises a cylindrical shell (Fig. 1a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or, in the alternative, under 35 U.S.C. 103 as obvious over Zou (US Pub. No. 2016/0235663 A1).
Claim 22. Zou discloses method for delivering of a therapeutic agent into a wall of a patient's intestinal tract, the method comprising: 
providing a swallowable capsule (100) having the therapeutic agent preparation held therein ([0040]); 
wherein the patient ingests the swallowable capsule ([0011]); 
wherein the capsule passes through an initial portion of the patient's gastrointestinal (GI) tract while maintaining therapeutic agent preparation therein; 
wherein a combustible propellant within the capsule is ignited in response to an external condition within the GI tract ([0037]; i.e., in response to pH level to trigger release, see [0017]);
wherein the ignited propellant injects the therapeutic agent from the capsule into a wall of the GI tract ([0039]; i.e., since electronics 116 enables the capsule to administer of the substances at specific locations along the GI tract).
Alternatively, if the limitation is required as a step of the method, Zou further discloses that the ignited propellant injects the therapeutic agent from the capsule to a target location including various locations along the GI tract ([0039]) but does not explicitly disclose that the therapeutic agent being delivered into a wall of the GI tract. However, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of Zou so as to administer the drugs into the wall of the GI tract if this is the intended target location so that the drug is administered where and when it is most effective ([0039]).

Claims 4-6, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zou (US Pub. No. 2016/0235663 A1) in view of Imran (US Pub. No. 2011/0160699 A1).
Claim 4. Zou discloses the device of claim 1, wherein Zou further discloses a sensor coupled to the igniter ([0037]; i.e., pH sensor), wherein the sensor senses the value of the external condition  and causes the igniter to ignite the combustible propellant when a threshold value of the external condition is reached ([0037]) but does not explicitly that the sensor being embedded in the capsule wall. However, Imran also discloses a swallowable device for delivering a solid dosage therapeutic agent with a pH sensor for detecting the pH condition in order to determine the location of the capsule ([0160]) wherein the pH sensor is embedded on the capsule wall (Fig. 1b). Therefore, since both Zou and Imran are drawn to a swallowable device, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the device of Zou with the feature of a sensor being embedded in the capsule wall as disclosed by Imran to determine the location of the capsule ([0160] of Imran and [0037] of Zou).
Claim 5. Zou in view of Imran discloses the device of claim 4, wherein Zou further discloses that the sensor is electronic and produces an electrical signal representative of the sensed condition since the sensor communicates with the electronics 116 ([0037]).
Claim 6. Zou in view of Imran discloses device of claim 5, wherein Zou further discloses that the igniter comprises a trigger circuit ([0016]-[0017], [0037]; i.e., since electronics 116 comprises logic circuitry and control electronics for controlling gas generating unit 118 in order) that receives the signal representative of the sensed condition from the sensor and that generates an ignition voltage and delivers the ignition voltage to the combustible propellant ([0016]-[0017]), but does not explicitly disclose that the igniter signal comprises an ignition current. However, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify Zou in view of Imran with the ignition signal being an ignition current since a voltage applied across the electrodes also generates an ignition current.
Claim 20. Imran discloses the device of claim 1, wherein while Imran discloses that the sensors detects condition in the body to control delivery of the substance to the treatment site ([0037]), Imran does not explicitly disclose that the sensor comprises a mechanical or fluidic sensor element on an external region of the swallowable capsule that changes state in response to a change in the external condition. However, Imran also discloses a swallowable device for delivering a solid dosage therapeutic agent with the sensor comprises a mechanical or fluidic sensor element (67) on an external region of the swallowable capsule that changes state in response to a change in the external condition ([0034]; [0162]). Therefore, since both Zou and Imran are drawn to a swallowable device, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the device of Zou with the feature of a sensor comprises a mechanical or fluidic sensor element on an external region of the swallowable capsule that changes state in response to a change in the external condition as disclosed by Imran to determine the location of the capsule ([0162] of Imran and [0037] of Zou).
Claim 21. Zou in view of Imran discloses the device of claim 20, wherein since Imran discloses that the igniter comprises mechanical or fluidic igniter element that responds to a change of state of the mechanical or fluidic sensor and mechanically generates energy to ignite the combustible propellant ([0034]; [0162]) and Zou discloses electronics 116 coupled to sensors for controlling gas generating unit 118 to deliver the substance at a treatment site ([0017]-[0018], [0037]), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that modified Zou in view of Imran discloses the igniter comprises mechanical or fluidic igniter element that responds to a change of state of the mechanical or fluidic sensor and mechanically generates energy to ignite the combustible propellant.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zou (US Pub. No. 2016/0235663 A1) in view of Imran (US Pub. No. 2011/0160699 A1) further in view of Yu (A Smart Capsule with GI-Tract-Location-Specific Payload Release).
Claim 7. Zou in view of Imran discloses the device of claim 6, wherein while Zou further that the trigger circuit includes a battery ([0016]) but does not further disclose of a capacitor, wherein the battery charges the capacitor and the capacitor discharges the charge into the propellant. However, it is noted that Yu also discloses a swallowable capsule comprising electronics for controlling release of a drug to a location in the gastrointestinal tract comprising a capacitor, wherein the capacitor discharged the charge to release the drug (Abstract). Therefore, since both Zou in view of Imran and Yu are drawn to swallowable devices, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify the device of Zou in view of Imran with the feature of a capacitor, wherein the battery charges the capacitor and the capacitor discharges the charge into the propellant as disclosed by Yu since Yu discloses that such electronic components are known suitable electronics of a swallowable device to control the delivery of medication to the treatment location.
Claim 8. Zou in view of Imran and Yu discloses the device of claim 7, wherein Yu further discloses that wire filaments (i.e., nichrome wire) embedded in the propellant, wherein the wire filaments produce heat sufficient to ignite the propellant as the current is discharged from the capacitor therethrough.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zou (US Pub. No. 2016/0235663 A1) in view of Pi (A novel micro-fabricated thruster for drug release in remote controlled capsule).
Claim 10. Zou discloses the device of claim 1, but does not further disclose that the propulsive driver comprises a piston and a cylinder, wherein the combustible propellant is at a bottom of the cylinder beneath the piston and the solid dosage therapeutic agent preparation is on an upper surface of the piston. However, Pi also discloses a swallowable device (RCC) comprising a propulsive driver (i.e., microthruster) comprising a piston (i.e., piston) and a cylinder (i.e., cylinder surrounding piston) (Fig. 1) and a propellant (i.e., black powder) being positioned at the bottom of the cylinder beneath the piston (Fig. 2) and the solid dosage therapeutic agent preparation is on the upper surface of the piston (Fig. 1) (§2.2 Mechanics analysis of the microthruster). Therefore, since both Zou and Pi are drawn to swallowable device with propulsive driver, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the device of Zou with the feature of the propulsive driver comprising a piston and a cylinder, wherein the combustible propellant is at a bottom of the cylinder beneath the piston and the solid dosage therapeutic agent preparation is on an upper surface of the piston as disclosed by Pi for controlling the delivery of the therapeutic agent via the drive of the piston.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zou (US Pub. No. 2016/0235663 A1) in view of Pi (A novel micro-fabricated thruster for drug release in remote controlled capsule) further in view of Haar (US Pub. No. 2003/0114789 A1).
Claim 11. Zou in view of Pi disclose the device of claim 10, wherein Zou in view of Pi discloses a layer of black powder as the propellant and does not further disclose that the propellant can also be a layer of nitrocellulose formed along the bottom of the cylinder. However, it is noted that Haar discloses that it is known in the art for medical devices to use nitrocellulose as a propellant such that initiating the combustion of nitrocellulose for delivery of medicament ([0097]). Therefore, since both Zou in view of Pi and Haar are drawn to propulsive drivers, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify the device of Zou in view of Pi with nitrocellulose as disclosed by Haar since Haar discloses that nitrocellulose is a known propellant generating gas to inject a medication (Abstract, [0097] of Haar).
Claim 12. Zou discloses the device of claim 1, but does not further disclose that the layer comprises from 0.1 gm to 0.5 gm of nitrocellulose. However, Pi also discloses a swallowable device (RCC) comprising a propulsive driver (i.e., microthruster) comprising a piston (i.e., piston) and a cylinder (i.e., cylinder surrounding piston) (Fig. 1) and a layer of propellant (i.e., black powder) being positioned at the bottom of the cylinder beneath the piston (Fig. 2) and the solid dosage therapeutic agent preparation is on the upper surface of the piston (Fig. 1) (§2.2 Mechanics analysis of the microthruster). Therefore, since both Zou and Pi are drawn to swallowable device with propulsive driver, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the device of Zou with the feature of the propulsive driver comprising a piston and a cylinder, wherein the combustible propellant is at a bottom of the cylinder beneath the piston and the solid dosage therapeutic agent preparation is on an upper surface of the piston as disclosed by Pi for controlling the delivery of the therapeutic agent via the drive of the piston.
Zou in view of Pi discloses a layer of black powder as the propellant but does not disclose that the layer propellant may also be  0.1 gm to 0.5 gm of nitrocellulose. However, it is noted that Haar discloses that it is known in the art for medical devices to use nitrocellulose as a propellant such that initiating the combustion of nitrocellulose for delivery of medicament ([0097]). Therefore, since both Zou in view of Pi and Haar are drawn to propulsive drivers, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify the device of Zou in view of Pi with nitrocellulose as disclosed by Haar since Haar discloses that nitrocellulose is a known propellant generating gas to inject a medication (Abstract, [0097] of Haar).
Moreover, Zou in view of Pi and Haar still does not disclose the specific amount of the layer of nitrocellulose being 0.1 to 0.5 gm. However, while instant [0016] provide sufficient support for the layer having a mass in a range of about 1 to 8 mg, preferably about 3 mg, instant [0016] further discloses that the specific mass is adjusted depending upon the desired GI wall thickness. The instant disclosure is silent to the claimed range and thus, also does not provide criticality for the claimed range. Since Pi also discloses that various amounts of black powder (§3.2 Drug release test in vitro) for testing to determine the optimal amount of propellant required for a particular electrical power to successfully deliver a drug (§5. Conclusion), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify Zou in view of Pi and Haar with an amount of nitrocellulose sufficient to deliver the medication including a layer of 0.1 gm to 0.5 gm of nitrocellulose since both Pi and Haar discloses that the amount of propellant can be determined for the particular treatment requirement and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 for additional details.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 7, 34, and 40 of copending Application No. 16/805,317 (reference application) in view of Imran (US Pub. No. 2013/0164371 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the copending claims require a swallowable capsule, a therapeutic agent preparation, and a driver comprising a propellant. Although these copending claims does not explicitly require that the therapeutic agent preparation is a solid dosage, Imran discloses that a solid dosage form being delivered by a swallowable device is known in the art ([0061]; i.e., medication delivered by the swallowable device may be liquid, semi-liquid or solid forms). Moreover, claims 20 and 21 of the copending application requires a solid dosage form. Therefore, it is clear that all of the limitations of the instant claims are found in the copending claims. The differences between the instant claims and the copending claims lies in the fact that the copending claims include more elements and are thus more specific. Thus, the invention of the copending claims is in effect a “species” of the “generic” invention of the instant claims. It has been held that the generic invention is anticipated by the species. See In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993). Since the instant claims are anticipated by the copending claims in view of Imran, they are not patentably distinct from the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  it is noted that Zou, Imran and Pi do not further disclose this feature. Although Haar discloses that it is known in the medical art to use nitrocellulose as a propellant and that the nitrocellulose may be electrically ignited, Haar does not disclose all of the features of claims 1 and 4-8 that claim 9 depends from.  Moreover, there does not appear to be sufficient motivation to further modify the device of Zou in view of Imran and Pi with the feature of the propellant being nitrocellulose.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783